Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) currently presented have been considered but are moot because of the new ground of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-11, 14 and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Mauder et al. [US PGPUB 20100078775] in view of Makita et al. [US PGPUB 20180076196] (hereinafter Mauder and Makita).



Regarding claim 1, Mauder teaches a semiconductor device, comprising:
a first epitaxial (epi) layer (23, Para 29) disposed on a substrate layer (17, Para 40, Fig. 14), wherein a termination area (7, Para 41) of the first epi layer comprises a minimized epi doping concentration of a first conductivity type (N-type, n- - concentration, Fig. 14; wherein portion of layer 23 underwent a diffusion process to form region 8, Para 67, Fig. 13/14); and 
a second epi layer (24 or 30, Para 29; in the present claim, the second epi layer is layer 24) disposed on the first epi layer (Fig. 14), wherein a termination area of the second epi layer comprises the minimized epi doping concentration of the first conductivity type (N-type, n- - concentration, Fig. 14; wherein portion of layer 24 underwent a diffusion process to form region 8, Para 67, Fig. 13/14) and a first plurality of floating regions (Para 33) of a second conductivity type (P-type) that form a first junction termination of the semiconductor device (Fig. 14);
wherein an active area of the first epi layer and an active area of the second epi layer (portion of layer 23 and 24 in region 4 of the device, Fig. 14) comprise a particular doping concentration of the first conductivity type (N-type, n concentration, Fig. 14)
Mauder does not specifically disclose wherein the particular doping concentration is more than one and a half times (1.5x) greater than the minimized epi doping concentration.
However a person having ordinary skills in the art understands that the particular doping concentration is greater than the minimized epi doping concentration (n concentration vs n- - concentration).
Referring to the invention of Makita, Makita teaches a device with regions depicted as n++ n- and n- - regions, wherein each regions has its own distinct range of concentration level (Para 145/147, Fig. 19);
- region 56 has a concentration level of 1.7 x 1017 cm-3 and n- - region 57 has a concentration level of 4.8 x 1015 cm-3;
thus the concentration level of region 56 is 35 times (35x) greater than that of region 57.
It would have been obvious to person having ordinary skills in the art to implement the teachings of Makita in the invention of Mauder based on the rationale of using known technique/teaching (well-known concentration level) in a device to yield predictable result (MPEP 2143).
Moreover, the claimed concentration level in the device is result-effective variable that affects the response/characteristic of the device. Thus, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A)."
In view of such teaching (i.e. well-known range of concentration levels), a person having ordinary skills in the art will understand that a region at an “n concentration level” would result in a “n concentration level” have a concentration level more than 35 times greater that a region with a “n- - concentration level”.

Regarding claim 2, the modified device of Mauder specifically in view of Makita’s teaches a semiconductor device wherein the particular doping concentration is more than two times (2x) greater than the minimized epi doping concentration.  

Regarding claim 3, the modified device of Mauder specifically in view of Makita’s teaches a semiconductor device wherein the particular doping concentration is more than ten times (10x) greater than the minimized epi doping concentration.  



Regarding claim 5, the modified device of Mauder specifically in view of Makita’s teaches the limitation of the claim upon which it depends.
The modified device does not specifically teach a semiconductor device wherein the minimized epi doping concentration is less than or equal to approximately 2 x 1015 cm-3 and greater than or equal to approximately 4 x 1014 cm-3.
However it is noted that Makita teach levels of 3.1 x 1014 cm-3 and 4 x 1014 cm-3 (Para 147). 
It should be noted that the claimed concentration level in the device is result-effective variable that affects the response/characteristic of the device. Thus, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A)."
Moreover, it has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05.II.A). 
Similarly, it have been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I).

Regarding claim 6, Mauder teaches a semiconductor device comprising a third epi layer (24, Para 32; wherein in the present claim, the second epi layer is layer 30) disposed between the first and second epi layers (Fig. 14), wherein a termination area of the third epi layer comprises the minimized epi doping concentration of a first conductivity type (Fig.14). 

Regarding claim 7, Mauder teaches a semiconductor device wherein the first junction termination comprises a floating field ring (FFR), a single zone junction termination extension (JTE), a multiple zone JTE, a graded zone JTE, a multiple floating zone JTE, a space modulated JTE, or a combination thereof (Para 33, Fig. 14).

Regarding claims 8-11, the modified device of Mauder teaches the limitations of the claims upon which they depend.
The modified device of Mauder does not specifically teach the limitations of claims 8-11.
However, it is noticed that the present claims are drawn to a device and the limitations of claims 8-11 (i.e. 1D depletion width) seems to be characteristic dependent on the structural limitation of the claims.
Thus, the structural limitation that results in the desired 1D depletion width needs to be claimed in order to for the present claim to overcome the modified device of Mauder.
It should be noted that although the modified device of Mauder does not specifically disclose the claimed limitations of claim 8-11, the modified device of Mauder meets the structural of the claims. Thus it is expected that the modified device of Mauder would at least obviously disclosure the claimed limitation.
It has been held that reference to the claim language referring to intended use and other types of functional language, the claimed language must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. (MPEP 2114).

Regarding claim 14, Mauder teaches a semiconductor device wherein the semiconductor device comprises a metal-oxide-semiconductor field-effect transistor (MOSFET), a junction field effect transistor (JFET), a bipolar junction transistor (BJTs), or a diode (Para 27).

Regarding claim 25, Mauder teaches a semiconductor device, comprising: 
a first epitaxial (epi) layer (23, Para 29) disposed on a substrate layer (17, Para 40, Fig. 14), wherein a termination area (7, Para 41) of the first epi layer comprises a minimized epi doping concentration of a first conductivity type (N-type, n- - concentration, Fig. 14; wherein portion of layer 23 underwent a diffusion process to form region 8, Para 67, Fig. 13/14),
a second epi layer (24, Para 29) disposed on the first epi layer (Fig. 14), wherein a termination area of the second epi layer comprises the minimized epi doping concentration of the first conductivity type (N-type, n- - concentration, Fig. 14; wherein portion of layer 24 underwent a diffusion process to form region 8, Para 67, Fig. 13/14) and a first plurality of floating regions (Para 33) of a second conductivity type (P-type) that form a first junction termination of the semiconductor device (Fig. 14).  
Mauder does not specifically disclose wherein the minimized epi doping concentration is less than or equal to approximately 2x1015 cm-3 and greater than or equal to approximately 4x1014 cm-3.
However a person having ordinary skills in the art understands that the particular doping concentration is greater than the minimized epi doping concentration (n concentration vs n- - concentration).
Referring to the invention of Makita, Makita teaches a device with regions depicted as n++ n- and n- - regions, wherein each regions has its own distinct range of concentration level (Para 145/147, Fig. 19);
wherein in a specific instance (Para 160/161), n- region 56 has a concentration level of 1.7 x 1017 cm-3 and n- - region 57 has a concentration level of 3.1 x 1014 cm-3 and 4 x 1014 cm-3 (Para 147).

However it is noted that Makita teach levels of 3.1 x 1014 cm-3 and 4 x 1014 cm-3 (Para 147). 
It should be noted that the claimed concentration level in the device is result-effective variable that affects the response/characteristic of the device. Thus, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A)."
Moreover, it has been held that generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical (MPEP 2144.05.II.A). 
Similarly, it have been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (MPEP 2144.05.I).

Regarding claim 26, Mauder teaches a semiconductor device wherein an active area of the first epi layer and an active area of the second epi layer (portion of layer 23 and 24 in region 4 of the device, Fig. 14) comprise a particular doping concentration of the first conductivity type (N-type, n concentration, Fig. 14).
Mauder does not specifically disclose wherein the particular doping concentration is more than one and a half times (1.5x) greater than the minimized epi doping concentration.
Referring to the invention of Makita, Makita teaches a device with regions depicted as n++ n- and n- - regions, wherein each regions has its own distinct range of concentration level (Para 145/147, Fig. 19);
wherein in a specific instance (Para 160/161), n- region 56 has a concentration level of 1.7 x 1017 cm-3 and n- - region 57 has a concentration level of 4.8 x 1015 cm-3;
thus the concentration level of region 56 is 35 times (35x) greater than that of region 57.
It would have been obvious to person having ordinary skills in the art to implement the teachings of Makita in the invention of Mauder based on the rationale of using known technique/teaching (well-known concentration level) in a device to yield predictable result (MPEP 2143).
Moreover, the claimed concentration level in the device is result-effective variable that affects the response/characteristic of the device. Thus, it is not inventive to discover the optimum or workable ranges by routine experimentation (MPEP 2144.05.II.A)."
In view of such teaching (i.e. well-known range of concentration levels), a person having ordinary skills in the art will understand that a region at an “n concentration level” would result in a “n concentration level” have a concentration level more than 35 times greater that a region with a “n- - concentration level”.


Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Mauder in view of Makita and further in view of Tihanyi [US Patent 6274904].

Regarding claim 4, the modified device of Mauder specifically in view of Makita’s teaches a semiconductor device wherein the particular doping concentration is greater than or equal to 3x1015 cm-3 (wherein the value of “n level concentration” would be greater than the 1.7 x 1017 cm-3 concentration of the n- level concentration (Para 160)).  
The modified device of Mauder does not specifically disclose that the semiconductor device wherein the semiconductor device is a silicon carbide (SiC) device.
It is noticed that Mauder alludes toward silicon material (Para 35) and Makita teaches using silicon (Para 53).
Referring to the invention of Tihanyi, Tihanyi forming the device from various material to include silicon or silicon carbide (Col. 2, lines 28-30).
In view of such teaching by Tihanyi, it would have been obvious to a person having ordinary skills in the art to have the modified device of Mauder use other material other than silicon (i.e. use silicon carbide instead) based on the rationale of simple substitution of one known element with a suitable another to obtain predictable results (MPEP 2143) such as having a device functioning higher temperature and/or breakdown voltage.

Regarding claims 12, the modified device of Mauder teaches the limitations of the claims upon which they depend.
The modified device of Mauder does not specifically teach the limitations of claims 12.
Regarding claim 12, Tihanyi teaches a semiconductor device wherein the termination area of the first epi layer comprises a second plurality of floating regions of 
In view of such teaching by Tihanyi, it would have been obvious to a person having ordinary skills in the art to have the modified device of Mauder comprise the teaching of Tihanyi based on the rationale of simple substitution of structure with a suitable another to obtain predictable results (MPEP 2143).


Allowable Subject Matter
Claims 21-24 are allowed.

Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470.  The examiner can normally be reached on Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/ISMAIL A MUSE/            Primary Examiner, Art Unit 2819